Citation Nr: 0933494	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-26 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for service-connected 
posttraumatic stress disorder (PTSD), currently 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to January 
1970 and from July 1970 to December 1971.  The Veteran is a 
combat veteran and received the National Defense Service 
Medal, the Vietnam Service Medal with 1 Star, the Vietnam 
Campaign Medal with Device and the Combat Action Ribbon.  He 
was a rifleman and cook in service.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The Veteran's PTSD is manifested by symptoms that are 
productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for service-
connected PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in July 2005 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  In 
March 2006, the Veteran was also sent a letter setting forth 
the provisions in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  That case holds 
that for an increased-compensation claim, § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

The Board acknowledges that the VCAA letters discussed above 
do not meet the requirements in Vazquez-Flores.  VCAA notice 
errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); petition for cert. granted (U.S. 
June 16, 2008) (No. 07-1209).  In this case, the Veteran's 
communications express the manner in which his service-
connected PTSD affects his daily life.  Moreover, his 
accompanying VA Form 9 specifically asking for a 70 percent 
evaluation reflects his actual knowledge of the criteria for 
a higher evaluation.  Therefore, it is determined that he has 
actual knowledge of the evidence needed to substantiate the 
claims, overcoming the presumption of prejudice.  Sanders, 
487 F.3d 881. 

The Veteran was made well aware of the requirements for an 
increased evaluation pursuant to the applicable diagnostic 
criteria, and such action thus satisfies the notification 
requirements of Vazquez-Flores.  For all of these reasons, 
the Board finds that any notice errors with regard to the 
requirements of Vazquez-Flores are not prejudicial, inasmuch 
as they did not affect the "essential fairness of the 
adjudication."  Sanders v. Nicholson, 487 F.3d at 889.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was afforded a VA medical examination 
in September 2005.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155(West 
2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as is this case, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Veteran's service-connected PTSD is currently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008). 

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32).

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

The Board finds that the Veteran is entitled to an increased 
rating for service-connected PTSD.  The evidence depicting 
the Veteran's symptoms of PTSD consists of the September 2005 
VA Compensation and Pension Examination and VA treatment 
records.  The Board recognizes that the last VA examination 
was in 2005, almost 4 years ago.  The examination, however, 
is adequate to warrant and increased evaluation.  Further, 
the Veteran has not alleged that his PTSD has increased in 
severity, but that he was underrated based on the 2005 
examination.  

In the September 2005 VA Examination, the Veteran reported 
problems with depressed mood, guilt feelings and trouble 
sleeping.  He experienced nightmares and hearing voices, but 
denied psychotic symptoms.  He felt extremely irritable.  He 
had some difficulty concentrating and short term memory 
problems.  He had nightly nightmares and intrusive thoughts.  
He reported panic symptoms including shortness of breath, 
increased heart rate, sweating, feeling out of control and 
that he was going to die.  He experienced panic attacks 3 to 
4 times weekly.  He was more likely to have a panic attack 
when he was stressed or feeling more depressed or more angry 
or irritable.  The feeling of choking while eating triggered 
his panic attacks.  He avoided restaurants so he could eat by 
himself and avoid embarrassment.  He had suicidal ideation 
when his depression increased.  He had difficulty sleeping 
and had daily dreams of death.  He used alcohol and 
medication to sleep and slept for 2 to 3 hours at a time.  
The Veteran was separated from his wife for over a year due 
to domestic violence.  The Veteran indicated that he had 
problems with close relationships with his wife and children.  
He indicated that he had several friends in a veteran's group 
and enjoyed playing chess and reading.  He had a history of 
alcohol and drug use and admitted to drinking before the 
examination.  

During the examination, the Veteran was adequately groomed 
and had good eye contact.  He was cooperative, but extremely 
agitated.  His voice was loud and his behavior was erratic.  
He leapt out of his chair twice during the evaluation and 
left the room approximately an hour into the examination.  
His affect was labile.  He burst into tears several times 
during the examination.  He was oriented to person, place and 
time.  His concentration difficulties were considered mild.  
He had persistent avoidance behavior and numbing.  He had 
mild detachment and decreased interest in significant 
activities.  He had mild to moderate hypervigilance and 
mildly exaggerated startle response.  

The examiner diagnosed the Veteran with chronic PTSD and 
alcohol dependence.  The alcohol use was conceptualized as an 
attempt to manage his PTSD symptoms.  He was also diagnosed 
with a depressive disorder.  It was more likely than not that 
PTSD contributed to his depressive disorder.  It was more 
likely than not that the symptoms of PTSD, depressive 
disorder and alcohol dependence were interrelated.  The 
relationship between the panic attacks and PTSD was unclear.  
It was likely as not that the symptoms of panic were 
independently responsible for mild impairment of his social 
functioning as evidenced by his hesitancy to eat around other 
people.  He was assigned a GAF of 51.  

The Board finds that a 70 percent evaluation is warranted.  
The evidence shows that there was social impairment evidenced 
by his strained relationships with is wife and children.  He 
was extremely irritable and was violent toward his wife.  He 
had impaired mood, thoughts of death and suicidal ideation.  
The symptoms of PTSD also contributed to his depression.  He 
had severe panic attacks, which is unclear if they were 
related to PTSD.  He heard voices, had intrusive thoughts and 
nightmares frequently.  He revealed an inability to cope in 
stressful situations by his need to drink before the 
examination and his restlessness during the examination.  
Although he did not have obsessional rituals or illogical 
speech, his PTSD more closely approximated the criteria for a 
70 percent evaluation.  

The Board finds that a 100 percent evaluation is not 
warranted because he did not have gross impairment in thought 
processes or communication.  He also denied psychosis and 
hallucinations.  He had the ability to perform activities of 
daily living and was orientation to time and place.  He also 
did not have severe memory loss to warrant a 100 percent 
evaluation.  He was not a persistent danger to himself or 
others as evidenced by his ability to have friends in a 
veteran's group and play chess.  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 70 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In fact, the 
Veteran reported that he stopped working due to medical 
conditions in February 2000.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2008) is not warranted.



	(CONTINUED ON NEXT PAGE)




ORDER

A 70 percent evaluation for service connected PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


